                        Case1:20-cr-00521-CM
                        Case 1:20-cr-00521-CM Document
                                              Document57
                                                       58 Filed
                                                           Filed11/03/20
                                                                 11/04/20 Page
                                                                           Page11ofof22


                                  TALKIN,     MUCCIGROSSO & ROBERTSTi~ ~=========;,
                                                   ATTORNEYS A T LAW

                                                 40 EXC HANGE PLACE
                                                                                                           "   USDCSDNY
                                                      18THFLOOR                                                DOCUMENT
                                              NEW YORK. NEW YORK 10005
                                                                                                               ELECTRONICALLYFil.,ED
                                                   ( 212 1 48:Z•0007 PHONE
                                                      ( Z 1 Z ) 482· 1303 FAX
                                                      WWW. TA \..KINLAW.C OM
                                                  £MAI L : IN FCMtTALKINL.AW.C O M
                                                                                                               DOC#:
                                                                                                               DATE FILEb:
                                                                                                                                   I
                                                                                                                             11_\ ~ a---o
                                                                                                                                  J,,,

                                                                                                                               NEW JERSEY OFFICE :
    MARYLAND OFFICE :
                                                                                                                                 79 MAIN STREET
5100 DORSEY HALL DRIVE
                                                                                                                                    $UITE ONE
       SUITE 100
                                                                                                                              HACKENSACK , NJ 07801
El.,UCOTT CITY. MO Z I 042                                    November 3, 2020
                                                                                                                                   201 , 342-6685
      4 1 0 •964-0300




         Honorable Colleen McMahon
         Chief United States District Judge
                                                                                 L-
         Southern District of New York                 L. . . . .. _   .... i.        .J   ...   __.....




         500 Pearl Street
         New York, New York 10007

         BYECF
                                                                                                                                                             v
                                                Re:          United States v. James Cahill
                                                             20 Cr. 521 (CM)
         Dear Judge McMahon:

                          By this letter, defendant James Cahill ("Cahill'') respectfully makes two travel
         requests. First, on October 20, 2020, the Court granted Cahill's motion to travel to certain stores to
         shop for his household. In that application, I omitted one store al which Cahill also wishes to shbp;                                                    -f
         the Fresh Grocer in Washington Township, New Jersey. Cahill respectfully requests that travel to                                           r-.;          ~
         this store be permitted. Travel to this store, if permitted, will be subject to the same restrictions,
         necessity for prior Pretrial Services ("PTS") approval and production of receipts requirement as                                            ,....       ~
         the set forth in the Court's Prior Order. The government, by Assistant United States Attorney Jason
                                                                                                                                                                 '\
         Swergold, and PTS, by United States Pretrial Services Officer Winter Pascual, consent to this
         application.
                                                                                                                                                ,.~:
                         Second, on ovember 7, 2020, two grandchildren of defendant's brother, David
        Cahill, a surety on his bond, are being baptized. The location of the religious ceremony and the
        reception are dose to Cahill's home in Rockland County and have been provided to the government
        and ("PTS"). Cahill respectfu11y requests pennission to attend both the ceremony and the reception.
        As to the religious ceremony, both the government and PTS consent to the application. However, as
        to attendance at the reception, the government objects and PTS does not consent due to their office's
        policy not to approve attendance at any "social" event for supervisees on home detention. Cahill has
        been at liberty on a bond that contains numerous conditions including home detention since October
         I , 2020. He has been fully compliant with conditions ofhis release. At the age of seventy-one, family
        events are of great importance to Cahill. He has not made any request to attend a social event other
        than the Christening of his grandchildren. Cahill attended that event and dutifully complied with all
        restrictions. He certainly wishes to remain at liberty and would not engage in any conduct that would
        jeopardize his freedom. For these reasons, Cahill respectfully submits that hjs attendance at the
        reception will not present any risk to the community.
        Case 1:20-cr-00521-CM
        Case 1:20-cr-00521-CM Document
                              Document 57
                                       58 Filed
                                          Filed 11/03/20
                                                11/04/20 Page
                                                         Page 22 of
                                                                 of 22




Page2
November 3, 2020




             Thank you for Your Honor's consideration of these requests.


                                           Very truly yours,

                                          S~d.,,T~
                                           Sanford Talkin

cc:   AUSA Jason Swergold (by ECF)
      USPTO Winter Pascual (by email)
